IN THE COURT OF CRIMINAL APPEALS
                        OF TEXAS
                                       NO. WR-90,417-01


                          EX PARTE SYLVANUS RENE, Applicant


                 ON APPLICATION FOR A WRIT OF HABEAS CORPUS
                 CAUSE NO. 1257226-A IN THE 351ST DISTRICT COURT
                              FROM HARRIS COUNTY


       Per curiam.

                                            ORDER

       Applicant was convicted of sexual assault of a child and sentenced to sixty-five years’

imprisonment. The Fourteenth Court of Appeals affirmed his conviction. Rene v State, 376 S.W.3d
302 (Tex. App. — Houston [14th Dist.] August 9, 2012) (pet. ref’d.). Applicant filed this application

for a writ of habeas corpus in the county of conviction, and the district clerk forwarded it to this

Court. See TEX . CODE CRIM . PROC. art. 11.07.

       The trial court conducted a live habeas hearing in this case, and subsequently adopted

Applicant’s proposed findings of fact and conclusions of law, recommending that Applicant be

granted a new punishment hearing. On January 27, 2021, this Court denied relief with a written

order. Because the trial court’s order and recommendation was separated from the proposed findings
                                                                                                    2

of fact and conclusions of law in the habeas record when it was received by this Court, this Court

noted in its January 27, 2021 order denying relief that the trial court had not made findings of fact

and conclusions of law. In a motion suggesting reconsideration on the Court’s own motion,

Applicant pointed out that the trial court had indeed intended to adopt Applicant’s proposed findings

of fact and conclusions of law.

          We now withdraw our order of January 27, 2021, and reconsider the case on our own motion.

Tex. R. App. P. 79.2(d). Having considered the trial court’s findings of fact, conclusions of law, and

recommendation to grant relief, this Court still believes that the trial court’s recommendation is not

supported by the record. Based on this Court’s independent review of the entire record, relief is

denied.



Filed: February 24, 2021
Do not publish